                      July 6, 2021


                      VIA ECF
                      The Honorable Paul A. Engelmayer
                      United States District Judge
                      United States District Court
                      Southern District of New York
                      40 Foley Square
                      New York, New York 10007
                               Re:      United States v. Donald Doehrer,
                                        20 CR 424 (PAE)


                      Dear Judge Engelmayer:


                      With the consent of the government, I write to seek an adjournment of about
                      45 days of the next pretrial conference currently scheduled in the above-
                      referenced matter for July 12, 2021. The parties are actively engaged in plea
                      discussions, which includes my preparation of a mitigation submission for the
                      prosecutor’s review. I need additional time to effectively prepare that
                      submission. In light of this request, Mr. Doehrer has no objection to the
                      exclusion of time for Speedy Trial purposes until the adjourned date.


                      Respectfully submitted,


                      /s/Julia Gatto
                      Julia L. Gatto
                      Assistant Federal Defender
                      (212) 417-8750


                       cc:      AUSA Samule Rothschild (via ECF)
---------------------------------------------------------------------------------------------------------------------
GRANTED. The conference is adjourned to August 26, 2021 at 11:30 a.m. For the reasons
stated, time is excluded, pursuant to 18 U.S.C. § 3161(h)(7)(A), until August 26, 2021.
The Clerk of Court is requested to terminate the motion at Dkt. No. 27. SO ORDERED.                                7/6/2021
                                                                       
                                                            __________________________________
                                                                  PAUL A. ENGELMAYER
                                                                  United States District Judge
